Title: To George Washington from Conrad-Alexandre Gérard, 16 July 1779
From: Gérard, Conrad-Alexandre
To: Washington, George


        
          sir
          Philadelphia July 16th 1779.
        
        The letter your Excellency did favour me with the 5. instant is come to my hands as well as that which is directed to the Mr delafayette. I shall take care to deliver it to him at my arrival in france; but my journey is postponed and I supose I shall not set out before the 10th of next month. I can receive thus in the mean time the further commands of your Excellency.
        I beg leave, sir, to express all the feelings, which have arosen in my heart from the expressions, in which your Excellency has been pleased to utter per sentiments towards me. Gratitude can but add little to that veneration your personal caracter as well as your high merits as a Citizen and as a general has intitled your Excy to show the whole world, and to that attachement which sir personal acquaintance has impressed me with. I pray you, sir, to accept of this tribute which flowes from the most devoted mind. I have the honor to be with the highest veneration and most respectfull personal attachement sir your Excellency’s Most humble & obedient servant
        
          Gerard
        
      